DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 08/18/2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 13, 15 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Medina et al (US 2015/0343100 A1), in view of Shahid et al (2013) and further in view both of Goins et al (USP 7,060, 689) and of Citrin et al (The Oncologist, 2010, 15, 360-371).
Perez-Medina taught radiolabeled (e.g., chelator and isotope taught at ¶0010) PEGylated (i.e., reads on organic polymer) liposomes [claim one] comprising cholesterol and DSPE (e.g., reads on lipid) [0090], and having a negative surface charge, where the overall negative charge of the liposomes helped to stabilize them in vivo [0141, Table 1]. 
Although liposome-forming lipids were taught [0090, 0107, 0134], the claimed succinyl-DPPE was not taught, as recited in claim 1. Although active agents were generally taught, radioprotectants were not taught, as recited in claim 1. Perez-Medina did not teach liposomes selectively targeting lymph nodes, as recited in claim 1.
Shahid taught [generally, throughout, and specifically at the whole of page 16] the anionic phospholipid DPPE-succinyl as a matrix phospholipid, in the formation of liposomes. The negatively charged head-group of DPPE-succinyl makes it of great interest for the design of carriers having PEG-lipid surfaces, for the delivery of therapeutic and diagnostic agents to tumors, metastases and various other inflammation sites.
Since Perez-Medina taught liposomes having a negative surface charge, for delivery to, and imaging of, tumor cells, it would have been prima facie obvious to one of ordinary skill in the art to include DPPE-succinyl within Perez-Medina, as taught by Shahid. An ordinarily skilled artisan would have been motivated to include an anionic vesicle-forming lipid of great interest for the design of carriers, for the delivery of therapeutic and diagnostic agents to tumors, as taught by Shahid [Shahid; page 16].
Perez-Medina, in view of Shahid did not teach radioprotectants or targeting of lymph nodes, as instantly recited.
However, Goins taught methods and compositions (e.g., liposomes taught at [col 3, lines 19-21]) for the delivery and retention of active agents (e.g., radioprotectors taught at [claim 9]) to lymph nodes [title and abstract]. 

Furthermore, if tumor cells have metastasized to other locations in the body, malignant tumor cells will be found in the lymph node (e.g., sentinel node) 99% of the time. On the other hand, if no tumor cells are found in the lymph node after close pathological examination, it is very unlikely that the cancer will reoccur after the primary tumor has been removed. For these reasons, it is very important to target treatment specifically to lymph nodes [col 4, lines 22-30].
Citrin taught that radioprotectors reduce the damage in normal tissue by radiation exposure [abstract].
Since Perez-Medina taught diagnostic monitoring and treating of tumor cells, it would have been prima facie obvious to one of ordinary skill in the art to include lymph node targeting within the teachings of Perez-Medina, as taught by Goins. An ordinarily skilled artisan would have been motivated to monitor and treat the spread of disease, since the lymph nodes are involved in the spread of tumors, as taught by Goins [Goins; col 3, line 43 to col 4, line 2; col 4, lines 22-30].

Perez-Medina, in view of Shahid, Goins and Citrin, reads on claims 1-3, 7 and 36.
Claim 8 is rendered prima facie obvious because Perez-Medina taught DSPE-PEG [0090]. Methoxy reactive functional groups were taught [0027].
Claims 13 and 35 are rendered prima facie obvious because Perez-Medina taught mean diameters of from about 10 nm to about 1 µm [claims 9-10].
Claim 13 recites an average diameter from 30 nm to 300 nm. 
Claim 35 recites an average diameter of 50 nm to 200 nm.
Perez-Medina taught mean diameters of from about 10 nm to about 1 µm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists. MPEP 2144.05 A. 
Claim 15 is rendered prima facie obvious because Perez-Medina taught a zeta potential of -26.1 ± 8.9 mV. 
Claim 15 recites a negative surface charge of from -15 mV to -25 mV. 
Perez-Medina taught a zeta potential of -26.1 ± 8.9 mV. A prima facie case of obviousness exists because of overlap, as discussed above.

Response to Arguments
Applicant’s arguments with respect to the instant claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Medina et al (US 2015/0343100 A1), in view of Shahid et al (2013), further in view both of Goins et al (USP 7,060, 689) and of Citrin et al (The Oncologist, 2010, 15, 360-371) and further in view of Petersen et al (US 2015/0202336 A1).
The 35 U.S.C. 103 rejection over Perez-Medina, Shahid, Goins and Citrin, was previously described.
Although Perez-Medina taught isotopes and chelators suitable for PET imaging, as discussed, Perez-Medina did not teach the instantly claimed isotopes and chelators recited in claims 4-6.
Petersen taught liposome compositions comprising radionuclides useful in diagnostic (PET imaging techniques) and therapy of cancerous tissue [abstract]. The said radionuclides included 64Cu, 68Ga and 177Lu [0086-87, 0091]. Chelators of the radionuclides included DOTA, and derivatives thereof [claims 49-50; ¶0057].
It would have been prima facie obvious to one of ordinary skill in the art to include, within Perez-Medina, 64Cu, 68Ga, 177Lu, DOTA and derivatives thereof, as taught by Petersen. An ordinarily skilled artisan would have been motivated to include radionuclides .

Response to Arguments
Applicant did not specifically traverse the rejection over claims 4-6. 

Claims 9-10, 14 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Perez-Medina et al (US 2015/0343100 A1), in view of Shahid et al (2013), further in view both of Goins et al (USP 7,060, 689) and of Citrin et al (The Oncologist, 2010, 15, 360-371) and further in view of Woodle et al (USP 5,013,556).
The 35 U.S.C. 103 rejection over Perez-Medina, Shahid, Goins and Citrin, was previously discussed. 
Additionally, Perez-Medina taught [0141] that the presence of polyethylene glycol chains on the surface of the liposomes efficiently helped to prevent opsonization, and their subsequent removal from circulation.
However, Perez-Medina was silent the amounts of lipid, as recited in claims 9-10, 14 and 38.
Nonetheless, Woodle taught that PEG-derivatized lipids, at 1-20 mole %, evade the reticuloendothelial system (RES) by increasing the liposome circulation time in the blood, thereby providing greater opportunity for tissue targeting [abstract and at col 1, lines 52-67].
It would have been prima facie obvious to one of ordinary skill in the art to formulate Perez-Medina’s liposomes with 1-20 mol % PEG-derivatized lipids, as taught by Woodle. An ordinarily skilled artisan would have included the derivatized lipids at 1-20 mol % 
Claim 9 recites 0.5-10 weight percent lipid. 
Claim 10 recites at least 3 mole percent lipid. 
Claim 14 recites from 0.5-2 weight percent or from 5-9 weight percent lipid. 
Claim 38 recites from 5-9 weight percent PEG.
Woodle taught 1-20 mol % derivatized lipid. A prima facie case of obviousness exists because of overlap, as discussed above. 
Further, regarding claims 9, 14 and 38, the instant claims recite weight percentages, where Woodle taught mole percentages. However, it is prima facie obvious for the skilled artisan to mathematically determine weight percentages, from mole percentages.

Response to Arguments
Applicant did not specifically traverse the rejection over claims 9-10 and 14. Claim 38 is newly recited, and has not been traversed. 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Perez-Medina et al (US 2015/0343100 A1), in view of Shahid et al (2013), further in view both of Goins et al (USP 7,060, 689) and of Citrin et al (The Oncologist, 2010, 15, 360-371), further in view of Woodle et al (USP 5,013,556) and further in view of Mann et al (The University of Texas MD Anderson Cancer Center UT Health Graduate School of Biomedical Sciences Dissertations and Theses, Open Access, 158, 2011).

	Additionally, Perez-Medina taught breast cancer detection and treatment [abstract].
The combined teachings of the art, however, did not teach bone marrow targeting, as recited in claim 37.
Nevertheless, Mann taught [page v, 1st paragraph] that the bone marrow is a target organ site involved in multiple diseases, including malignancies and metastases from the breast. These diseases are characterized by a poor quality of life, and the treatment options are not very specific, which results in dose limitation to protect healthy cells. Therefore, there is a critical need to develop effective therapeutic strategies that allow for selective delivery of therapeutic payload to the bone marrow.
Since Perez-Medina taught breast cancer detection and treatment, it would have been prima facie obvious to one of ordinary skill in the art to include targeting of the bone marrow, a target organ site involved in malignancies and metastases from the breast, within the teachings of Perez-Medina, as taught by Mann. By selectively targeting the bone marrow, the skilled artisan would have been motivated to protect healthy cells, as taught by Mann [Mann, page v, 1st paragraph].
Claim 37 recites from 0.5-2 weight percent PEG.
Woodle taught 1-20 mol % derivatized lipid. A prima facie case of obviousness exists because of overlap, as discussed above. 
.

Response to Arguments
Claim 37 is newly applied and has not been traversed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CELESTE A RONEY/           Primary Examiner, Art Unit 1612